Exhibit 10.28


TERM NOTE
(Actual Balance Interest Accrual Method)
New York


This Note represents a $500,000.00 portion of the current outstanding balance
under a Non-Revolving Line of Credit Note in the original amount of
$4,251,921.13 executed and delivered by Emerging Vision, Inc. to Manufacturers
and Traders Trust Company dated as of March 31, 2010, which $500,000.00 sum is
being hereby converted to this term loan pursuant to the terms hereof.


As of March 31, 2011 $500,000.00




BORROWER (Name):  EMERGING VISION, INC.
(Organizational Structure): Corporation
(State Law organized under): New York
(Address of residence/chief executive office):  520 Eighth Avenue, 23rd Floor,
New York, New York 10018


BANK:
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with its
banking offices at One M&T Plaza, Buffalo, NY  14203.  Attention:  Office of the
General Counsel.



Promise to Pay.  For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Principal Amount”) plus interest as agreed below, all payments required by the
Bank to fund any escrow accounts for the payment of taxes, insurance and/or
other charges (collectively, “Escrow”), and all fees and costs (including
without limitation attorneys’ fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note (“Expenses”).


Interest.  The unpaid Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366), from and including the date the proceeds of this Note are
disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:


 
x
variable based on the greater of (a) 3.50 percentage (3.5%) points
above  xone-month  othree-month  LIBOR with an effective Interest Period of
equal duration, or (b) 4.50 % (the “Interest Rate Floor”).  (Check only ONE
box.  If no clear selection is made, One-Month LIBOR shall apply.)  See attached
LIBOR Rate Rider, the terms of which are incorporated herein by reference, for
definitions and additional provisions.





If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below).


Maximum Legal Rate.  It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”).  Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.


Default Rate.  If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
five (5) percentage points per year above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.


Payments.  Payments shall be made in immediately available United States funds
at any banking office of the Bank.


Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #___________________ with the Bank automatically for
any amount which becomes due under this Note.
 
 
Interest Accrual; Application of Payments.  Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full.  All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed.  Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.


“Payment Due Date” shall mean the first (1st) day of the applicable calendar
month.  If there is no numerically corresponding calendar day in a particular
month, the Payment Due Date shall be the last calendar day of such month);
provided, however, to the extent, if at all, that a LIBOR-based interest rate is
applicable, if in any applicable month the day identified above is not a Joint
Business Day, the Payment Due Date shall be extended to the next succeeding
Joint Business Day unless such next succeeding Joint Business Day would fall in
the next calendar month, in which case such Payment Due Date shall be the
immediately preceding Joint Business Day, so as to, in all instances, coincide
with the end of the applicable Interest Period.  See attached LIBOR Rate Rider,
the terms of which are incorporated herein by reference, for definitions and
additional provisions.


The “First Installment Payment Date” shall be the Payment Due Date in the month
of May, 2011.


The “Maturity Date” of this Note is the Payment Due Date in the month of April
30, 2012.




Repayment Terms.


Borrower shall pay to the Bank the Principal Amount and interest owing pursuant
to this Note in installments as follows:


(i)  
One (1) payment of interest only (“Interim Interest”) due and payable on the
date of this Note in an amount equal to the interest that is scheduled to accrue
from the date of this Note to (but not including) the next succeeding Payment
Due Date, unless the date of this Note is a Payment Due Date, in which case no
Interim Interest shall be collected on the date of this Note; and



(ii)  
Eleven (11) consecutive level monthly installments of principal each in the
amount of $41,666.67 plus interest, due and payable on the First Installment
Payment Date and each Payment Due Date thereafter, and



(iii)  
ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an amount
equal to the outstanding Principal Amount, together with all other amounts
outstanding hereunder, including, without limitation, accrued interest, costs
and expenses.



The amortization period for this loan is one (1) year, meaning that this is the
approximate number of years that would be needed to repay the Principal Amount
in full, based on the installment amount and payment frequency stated
above.  The amortization period may be longer than the term of this loan and
shall not compromise the enforceability of the Maturity Date.  To the extent, if
at all, that (i) the repayment terms of this Note contemplate level installments
of principal and interest during any period in which the applicable interest
rate is a variable rate (“Variable Rate P&I Period”), and (ii) during any such
Variable Rate Interest Period, the applicable interest rate changes in
accordance with the terms of this Note, the Bank may, but shall be under no
obligation to, recalculate and adjust at any time the installment amount due and
payable to the Bank, so as to appropriately reamortize the unpaid Principal
Amount, as of the date of such adjustment through the Maturity Date (or such
other date as may be provided for herein).  Borrower understands that
non-adjustment of the installment amount as described herein could result in a
greater portion of the unadjusted installment amount being applied to interest
due, leaving less available to reduce the Principal Amount balance, resulting in
a higher than expected Principal Amount balance due and payable to the Bank on
the Maturity Date.  Absent manifest error, the Bank’s determination of any
amount due in connection herewith shall be conclusive.


Late Charge.  If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or any other agreement executed
and delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time.  Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days of its due date.


Prepayment Premium.  During the term of this Note, Borrower shall have the
option of paying the unpaid Principal Amount to the Bank in advance of the
Maturity Date, in whole or in part, at any time and from time to time upon
written notice received by the Bank at least three (3) days prior to making such
payment.  Any partial prepayment of principal shall be posted as of the date
received and applied in inverse order of maturity. With any prepayment in full
of the Principal Amount balance, Borrower shall also pay to the Bank all accrued
interest and Expenses owing pursuant to this Note.  In the event the Maturity
Date of this Note is accelerated following an Event of Default, any tender of
payment of the amount necessary to satisfy the entire indebtedness made after
such Event of Default shall be expressly deemed a voluntary prepayment.  In such
a case, to the extent permitted by law, the Bank shall be entitled to the amount
necessary to satisfy the entire indebtedness, plus any appropriate prepayment
premium calculated in accordance with the terms of this Note.


Representations, Warranties and Covenants.  Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:


a)      Business Purpose.  The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose.


b)      Good Standing; Authority.  Borrower is an entity or sole proprietor (i)
duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.


c)      Legality.  The execution, issuance, delivery to the Bank and performance
by Borrower of this Note (i) are in furtherance of Borrower’s purposes and
within its power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.


d)      Compliance.  The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws.  All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect.  The Borrower is in compliance with all conditions of each Approval.


e)      Financial and Other Information.  For each year until this Note is paid
in full, Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank the financial documentation required
hereinbelow, each in reasonable detail and certified by an officer or member of
Borrower to have been prepared in accordance with generally accepted accounting
principles to present fairly the results of Borrower’s operations and cash flows
and its financial position in conformity with such principles, and to be
correct, complete and in accordance with Borrower’s records.  Promptly upon the
request of the Bank from time to time, Borrower shall supply all additional
information requested and permit the Bank’s officers, employees, accountants,
attorneys and other agents to (i) visit and inspect each of Borrower’s premises,
(ii) examine, audit, copy and extract from Borrower’s records and (iii) discuss
Borrower’s or its affiliates’ business, operations, assets, affairs or condition
(financial or other) with its responsible officers and independent accountants.


f)      Accounting; Tax Returns and Payment of Claims.  Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.


g)      Title to Assets; Insurance.  Borrower has good and marketable title to
each of its assets free of security interests and mortgages and other liens
except as disclosed in its financial statements or on a schedule attached to
this Note or pursuant to the Bank’s prior written consent.  Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.


h)      Judgments and Litigation.  Except as have been previously disclosed to
the Bank, there is no pending or threatened claim, audit, investigation, action
or other legal proceeding or judgment, order or award of any court, agency or
other governmental authority or arbitrator (each an “Action”) which involves
Borrower or its assets and might have a material adverse effect upon Borrower or
threaten the validity of this Note or any related document or
transaction.  Borrower will immediately notify the Bank in writing upon
acquiring knowledge of any such Action. In addition, Borrower agrees to provide
regular and timely updates to the Bank with respect to the status of such
previously disclosed litigation.


i)      Notice of Change of Address and of Default.  Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.


j)      No Transfer of Assets.  Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.


k.      2010 Annual Review.  2010 Annual Review is contingent upon receipt of
the Borrower’s finalized FYE 12/31/10 audited financial statements evidencing no
material adverse changes or modifications.


Events of Default.  The following constitute an event of default (“Event of
Default”): (i) Failure to pay any amount required by this Note on its respective
due date or any other obligation owed to the Bank by Borrower or any Guarantor
within ten (10) days of default, or, if applicable, failure to have sufficient
funds in its account for loan payments to be debited on the due date within ten
(10) days after said default; (ii) Failure to perform or keep or abide by any
term, covenant or condition contained in this Note, any Guaranty or any other
document or instrument given to the Bank in connection with this loan within
thirty (30) days after written notice of said default; (iii) The filing of a
bankruptcy proceeding, assignment for the benefit of creditors, issuance of any
execution, garnishment, or levy against, or the commencement of any proceeding
for relief from indebtedness by or against the Borrower or any Guarantor
(provided, however, that in the event of an involuntary filing, the Debtor shall
have a period of sixty (60) days to obtain a dismissal of same); (iv) The
happening of any event which, in the reasonable judgment of the Bank, materially
adversely affects the Borrower's ability to repay, the financial condition of
the Guarantor(s), or the value of any collateral; (v) If any written material
representation or statement made to the Bank by the Borrower or Guarantor(s) is
untrue when made; any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or in any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (vi) The occurrence of a default under
the Security Agreement, any Guaranty, or any other document or instrument given
to the Bank in connection with this loan which is not cured within thirty (30)
days after written notice of such default; (vii) Dissolution of Borrower or
Guarantor; (viii) Failure to provide the Bank with any financial information on
reasonable request and notice or permit an examination of books and records;
failure to provide the Bank with any required financial documentation or failure
to comply with the financial reporting requirements or Financial Covenants
required under the Note; (vix) In the event that more than fifty percent (50%)
of the shares of stock of the Borrower are sold or in any way transferred
without the prior written consent of the Bank; (x) Failure by Borrower to
maintain its entire banking relationship including deposit/operating accounts
with the Bank; (xi) Failure of Borrower to deliver a continuing absolute
guaranty of its obligations to the Bank from any future wholly owned subsidiary
of Borrower with thirty (30) days of acquisition of such subsidiary; (xii)
Failure of Borrower to give notice to the Bank on a timely basis of any Event of
Default under a Franchisee Note; (xiii) Failure by Borrower to pay when due
(whether at the stated maturity, by acceleration or otherwise) any indebtedness
for borrowed money owing to the Bank (other than under this Note); (xiv) Other
than Seller Note, failure by Borrower to pay when due (whether at the stated
maturity, by acceleration or otherwise) any indebtedness for borrowed money
owing to any third party or any Affiliate, the occurrence of any event which
could result in acceleration of payment of any such indebtedness, or the failure
to perform any agreement with any third party or Affiliate and such non-payment
is not cured within thirty (30) days after Borrower’s receipt of notice of same
from such third party; (xv) The entry of any judgment or order of any court,
other governmental authority or arbitrator against Borrower in excess of
$100,000.00; (xvi) Failure to use the net proceeds from the sale of any assets
or companies to reduce Borrower’s indebtedness under this Loan and/or any Line
of Credit loan note outstanding in the event the net proceeds equal $100,000.00
or more; (xvii) The occurrence of any event described in sub-paragraph (i)
through and including (xvi) hereof with respect to any guarantor or any other
party liable for, or whose assets or any interest therein secures, payment of
any of the amounts due under this Note (“Guarantor”); (xvii) Borrower fails to
supply new or additional collateral within ten (10) days of request by the Bank;
(xviii) The Bank in good faith deems itself insecure with respect to payment or
performance under this Note; or (xiv) In the event the FYE 12/31/10 audited
financials required to be delivered to the Bank show any material adverse
change.


Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower.  All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default.  The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.


Right of Setoff.  The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note.  Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.


Financial Reporting Requirements.  During the term hereof, the Borrower shall
deliver to the Bank the following, all of which must be in form and substance
satisfactory to the Bank in all respects:


(a)  
Annual audited signed consolidated Financial Statements prepared by a Certified
Public Accountant (“CPA”) acceptable to the Bank, within ninety (90) days after
the end of each fiscal year;



(b)  
Quarterly signed management prepared Financial Statements and, if required by
law, Quarterly 10-Q Statement within sixty (60) days of each quarter end;



(c)           Quarterly, a Covenant Compliance Certificate in form and substance
satisfactory to the Lender together with the quarterly Financial Statements and
10-Q Statements required hereinabove;


(d)           Semi-annual Accounts Receivable and Franchisee Notes Receivable
Aging Reports of the Borrower within sixty (60) days of each semi-annual period
end;


(e)           Annual Asset Based audit conducted by the Bank at the Borrower’s
expense;


(f)           Within a reasonable time after a written request therefor, such
other financial data or information as the Bank may reasonably request from time
to time.  Failure to comply with the financial reporting requirements herein
shall constitute an Event of Default hereunder.


Financial Covenants. Borrower agrees that the following financial covenants
(“Financial Covenants”) are covenants upon which the Bank relies in the
extension of the Loan which Financial Covenants must be evidenced by the
financial statements of the Borrower as required above, and that any violation
or default under same shall constitute an event of default under the terms of
this Note:


(1)  
Minimum total Net Worth as follows, to be tested quarterly and annually:



Quarterly Test:  Net Worth at quarter end to be no less than the Net Worth
calculated at the prior quarter end.  This covenant shall be tested on a
quarterly basis;


Annual Test:  At 12/31/11 - $1,000,000 minimum increase in Net Worth over the
12/31/2010 FYE Net Worth level.


(2)  
Minimum EBITDA as follows, to be tested on a quarterly (based on quarterly 3
months) and annual basis:

 
 
At Quarter ended 6/30/11 - $550,000.00.
                 At Quarter ended 9/30/11 - $500,000.00.
At Quarter ended 12/31/11 - $300,000.00.


Annual 12 months – tested 12/31/11 - $2,000,000.00.


(3)  
No Net Loss, to be tested quarterly.





Cross Default/Cross Collateralized.  This Loan is cross-defaulted to and
cross-collateralized by any and all loans made by the Bank to the Borrower and
to any extensions, modifications and/or restatements thereof.




Sale of Assets.  Borrower agrees that it shall use the net proceeds from the
sale of any of its assets or companies to reduce the Bank indebtedness,
including the outstanding balance hereunder and the balance under any term loan
note or line of credit note outstanding.


Miscellaneous.  This Note, together with any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.


Notices.  Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank).  Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express).  Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.


Joint and Several.  If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.


Governing Law; Jurisdiction.  This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York.  Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN NEW YORK STATE IN A COUNTY OR JUDICIAL DISTRICT WHERE
THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower.  Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.


Waiver of Jury Trial.  BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


o           Amended and Restated Note.  The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior note dated on or about ____________, ____, in the
original principal amount of $__________, given by Borrower in favor of the Bank
(or its predecessor-in-interest), as the same may have been amended or modified
from time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower's obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower's obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.


Guarantors:  All obligations of the Borrower to the Bank have been absolutely
and unconditionally, jointly and severally, guaranteed by Combine Buying Group,
Inc. (“Combine”), OG Acquisition, Inc. (“OG”), VisionCare of California (d/b/a
Sterling VisionCare) (“VisionCare”), 1725758 Ontario Inc. (d/b/a The Optical
Group) (“TOG”), and all other existing and future wholly owned subsidiaries of
the Borrower (collectively the “Guarantors”) as evidenced by a Continuing
Guaranty of all liabilities of the Borrower (the “Guaranty”) executed and
delivered to the Bank by the Guarantors (i) with respect to Combine, OG and TOG,
as of August 7, 2007, and (ii) with respect to VisionCare and all other
subsidiaries, as of March 31, 2010.


Collateral:  Among other things, the Bank has a first perfected security
interest in all non-realty assets of the BORROWER, of OG, and of VisionCare,
each a wholly owned subsidiary of Borrower, and of TOG, an entity previously
purchased by OG (collectively all of the foregoing being the "Collateral")
pursuant, in part, to the general security agreements (collectively, the
"Security Agreement") previously evidenced and delivered to the Bank and
reaffirmed in connection herewith.  It is also understood and agreed that upon
satisfaction by COMBINE BUYING GROUP, INC., a wholly owned subsidiary of
Borrower, of its obligations under a note or notes payable to the prior
Owner/Seller of the company (“Seller Note(s)”), the Bank will promptly obtain a
perfected first lien security interest in all assets of Combine.


Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.




EMERGING VISION, INC.
BORROWER


By:/s/Glenn Spina
   Glenn Spina, Its President & Chief Executive Officer
/s/Brian Alessi
Signature of Witness


Brian Alessi
Printed/Typed Name of Witness



 
 
 




LIBOR RATE RIDER
(For Actual Balance Promissory Notes)






Borrower: EMERGING VISION, INC.


Promissory Note Original Principal Amount: $500,000.00


Promissory Note Date: As of March 31, 2011




DEFINITIONS.   The above-referenced Promissory Note is referred to herein as the
“Note”.  As used in the Note and this Rider, each capitalized term shall have
the meaning specified in the Note, and the following terms shall have the
indicated meanings:


a.  
“Base Rate” shall mean one (1) percentage point(s) above the rate of interest
announced by the Bank each day as its prime rate of interest (“Prime Rate”)
subject to the Interest Rate Floor.

b.  
“Interest Period” shall mean, as used in connection with a non-daily adjusting
LIBOR Rate, the period commencing on the date of this Note or any Rate
Adjustment Date (as the case may be) and ending on, as applicable, the next
succeeding Payment Due Date or the Payment Due Date of the calendar month that
is one (1) or three (3) months thereafter (as applicable in accordance with the
LIBOR Rate in effect); provided, however, that if an Interest Period would end
on a day that is not a Joint Business Day, such Interest Period shall be
extended to the next succeeding Joint Business Day unless such next succeeding
Joint Business Day would fall in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Joint Business Day.  To
the extent that the preceding clause results in either the extension or
shortening of an Interest Period, the Bank shall have the right (but not the
obligation) to shorten or extend, respectively, the succeeding Interest Period
so that it shall end on a day that numerically corresponds to the intended
Payment Due Date indicated in the Note.

c.  
“Joint Business Day” shall mean a day that is both a New York Business Day and a
London Business Day.

d.  
“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) either the one-day (i.e.,
overnight), one-month or three-month interest period London Interbank Offered
Rate (as applicable in accordance with the LIBOR Rate in effect), fixed by the
British Bankers Association for United States dollar deposits in the London
interbank market at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) as determined by the Bank from any broker, quoting
service or commonly available source utilized by the Bank, by (ii) a percentage
equal to 100% minus the stated maximum rate of all reserves required to be
maintained against “Eurocurrency Liabilities” as specified in Regulation D (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR-based loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States residents) on such date to any member
bank of the Federal Reserve System.  Notwithstanding any provision above, the
practice of rounding to determine LIBOR may be discontinued at any time in the
Bank’s sole discretion.

e.  
“LIBOR Rate” shall mean the applicable LIBOR-based interest rate in effect from
time to time, as provided for in the Note and this Rider.

f.  
 “London Business Day” shall mean any day on which dealings in United States
dollar deposits are carried on by banking institutions in the London interbank
market.

g.  
“New York Business Day” shall mean any day other than Saturday, Sunday or other
day in which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

h.  
“One-Month LIBOR” shall mean LIBOR as fixed for a one-month interest period.

i.  
“Rate Adjustment Date” shall mean the effective date of a change in the
applicable LIBOR Rate, as follows:

i.  
For a daily-adjusting LIBOR Rate, the Rate Adjustment Date shall be each London
Business Day.

ii.  
For a monthly-adjusting LIBOR Rate (i.e., having an Interest Period of one (1)
month), the Rate Adjustment Date shall be, in each month, the calendar day of
that month that corresponds with the Payment Due Date in such month (as may be
adjusted pursuant to the definition of “Payment Due Date” in the Note).

iii.  
For a quarterly-adjusting LIBOR Rate (i.e., having an Interest Period of three
(3) months), the Rate Adjustment Date shall be, initially, the Payment Due Date
that is three (3) months after the first day such LIBOR Rate is in effect
(“Effective Date”), and thereafter, the Payment Due Date that is three (3)
months after each prior Rate Adjustment Date, respectively; provided, however,
that if the Effective Date is not a Payment Due Date, the first Rate Adjustment
Date shall be the next succeeding Payment Due Date, after which a new
three-month Interest Period shall begin with quarterly Rate Adjustment Dates
thereafter, as provided above.



ADDITIONAL PROVISIONS:


Interest Rate Determinations and Adjustments.


·  
To the extent a daily-adjusting LIBOR Rate is in effect, the LIBOR Rate shall be
determined using the One-Month LIBOR in effect on the date of the Note (or if
such day is not a London Business Day, on the immediately preceding London
Business Day), and shall be adjusted thereafter on each subsequent Rate
Adjustment Date using the One-Month LIBOR in effect on each respective Rate
Adjustment Date.



·  
To the extent a monthly-adjusting  LIBOR Rate (i.e., a LIBOR Rate adjusting each
month) or a quarterly-adjusting LIBOR Rate (i.e., a LIBOR Rate adjusting every
three (3) months) is in effect, the initial LIBOR Rate shall be determined using
the applicable LIBOR in effect two (2) London Business Days prior to the date of
the Note (or two (2) London Business Days prior to the Amortization Commencement
Date, as applicable), and shall be adjusted thereafter on each subsequent Rate
Adjustment Date using the applicable LIBOR in effect (2) London Business Days
prior to each Rate Adjustment Date, respectively.



Prepayment; Breakage Fee.  Subject to the following, during the term of this
Note, Borrower shall have the option of paying the Principal Amount to the Bank
in advance of the Maturity Date, in whole or in part, at any time and from time
to time upon written notice received by the Bank at least three (3) days prior
to making such payment; provided, however, that if (i) Borrower prepays, in
whole or in part, any Principal Amount, when a LIBOR Rate is in effect (other
than on a Rate Adjustment Date), or (ii) the LIBOR Rate  is converted to the
Base Rate on any day other than a Rate Adjustment Date, then Borrower shall be
liable for and shall pay the Bank, on demand, the higher of $250.00 or the
actual amount of the liabilities, expenses, costs or funding losses that are a
direct or indirect result of such prepayment or other condition described above,
whether such liability, expense, cost or loss is by reason of (a) any reduction
in yield, by reason of the liquidation or reemployment of any deposit or other
funds acquired by the Bank, (b) the fixing of the interest rate payable on any
LIBOR-based loan or (c) otherwise (collectively, the “Breakage Fee”).  The
determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower.  The provisions of this
paragraph shall not be applicable if the LIBOR Rate in effect at the time of the
prepayment has an Interest Period of one day.


Inability to Determine LIBOR Rates, Increased Costs, Illegality.


a)      Increased Costs.  If the Bank shall determine that, due to either (a)
the introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR Rate)
in or in the interpretation of any requirement of law or (b) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefor by the Bank, pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.


b)      Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR, the
Bank will give notice of such determination to Borrower.  Thereafter, the Bank
may not maintain the loan hereunder at the LIBOR Rate until the Bank revokes
such notice in writing and, until such revocation, the Bank may convert the
applicable interest rate to the Base Rate.


c)      Illegality.  If the Bank shall determine that the introduction of any
law (statutory or common), treaty, rule, regulation, guideline or determination
of an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR-based loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the maintaining of the loan hereunder at the LIBOR Rate until the Bank
shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
applicable interest rate to the Base Rate.


Conversion To Base Rate Upon Default.  Unless the Bank shall otherwise consent
in writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the LIBOR Rate to remain in effect until a Rate
Adjustment Date, at which time the applicable interest rate shall automatically
be converted to the Base Rate, or (ii) convert the LIBOR Rate to the Base Rate
at or before a Rate Adjustment Date.  Nothing herein shall be construed to be a
waiver by the Bank of the right to have the Principal Amount accrue interest at
the Default Rate or the right of the Bank to charge and collect a Breakage Fee.


Repayment Upon Conversion To Base Rate.  If a LIBOR Rate with an Interest Period
duration of greater than one day is converted to the Base Rate at a time when
the repayment terms under the Note require the Borrower to make principal
payments to the Bank, Borrower shall thereafter pay the unpaid Principal Amount
in consecutive monthly installments commencing on the first Payment Due Date
after the date of such conversion and on the same Payment Due Date thereafter,
plus accrued interest in amounts that may vary, until (a) conversion back to the
LIBOR Rate (at which time Borrower shall resume the monthly, bi-monthly or
quarterly installments in the amount set forth in the Note, or as otherwise
agreed to by the Bank and Borrower in writing) or (b) the Maturity Date (at
which time Borrower shall pay the Final Installment), with each such installment
being equal and in the amount necessary to fully amortize the outstanding
Principal Amount of the Note in full by the Maturity Date or such other date
agreed to by the Bank and Borrower in writing.  The determination by the Bank of
the foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Borrower.




EMERGING VISION, INC.
BORROWER


By:/s/Glenn Spina
   Glenn Spina, Its President & Chief Executive Officer
